Citation Nr: 0828292	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970 and February 1976 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The veteran perfected an appeal of the July 
2005 rating determination to the Board.  In a July 2007 
decision, the Board decided that no new and material evidence 
had been received to reopen the previously disallowed claims 
for service connection of bilateral hearing loss and 
tinnitus.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2008 Order, the Court granted an unopposed 
motion of VA's Acting Secretary, and remanded the matter to 
the Board for action consistent with the motion.  The Board 
has been instructed to reconsider a March 2005 VA treatment 
record. 

In August 2008, the veteran's representative submitted 
additional evidence accompanied by a waiver of the RO's right 
to an initial review.  Accordingly, the Board may consider 
the newly submitted evidence in the first instance.  38 
C.F.R. § 20.1304(c) (2007).

In his August 2008 statement, the veteran's attorney raised 
the issue of entitlement to a total disability rating based 
on individual unemployability.  The record does not reveal 
that such matter has been adjudicated by the RO; therefore, 
it is REFERRED to the RO for any action deemed necessary. 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus on the merits are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  The March 2004 RO rating decision that denied service 
connection for bilateral hearing loss and tinnitus is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for bilateral hearing loss and tinnitus, 
and raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, the Board finds that no discussion 
of VCAA compliance is necessary at this time.  


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim of entitlement to service 
connection for bilateral hearing loss and tinnitus was denied 
by the RO in a September 2002 rating decision on the 
following bases:  there was no evidence of hearing loss in 
service or current evidence of a chronic disability subject 
to service connection; and there was no record of diagnosis 
or treatment of tinnitus in service or current medical 
evidence of a chronic disability subject to service 
connection.  The last final denial of the claims was rendered 
in March 2004.  The RO accorded greater evidentiary weight to 
a VA opinion than a private opinion and found that the 
evidence continued to show no relationship between the 
claimed disorders and the veteran's service.  In the notice 
of decision letter dated in March 2004, the RO advised the 
veteran of the denial and enclosed VA Form 4107, which 
explained the veteran's procedural and appeal rights.  The 
veteran, however, did not appeal the decision and it became 
final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  

The relevant evidence of record at the time of the March 2004 
rating decision included the veteran's treatment records, 
which did not document any complaints or findings of hearing 
loss and tinnitus in service.  Upon separation from his first 
period of service in April 1970, the veteran's hearing was 
found to be 15/15 on whispered voice testing.  On re-
enlistment examination in February 1976, audiological testing 
revealed pure tone thresholds in the veteran's right ear of 
10, 5, 15, 15, 15 and 20 decibels at 500, 1000, 2000, 3000, 
4000 and 6000 Hertz, respectively.  In the left ear, pure 
tone thresholds were 30, 15, 25, 35, 15, and 5 decibels at 
the same frequencies, respectively.  On examination in June 
1977, the veteran's hearing was found to be 15/15 on 
whispered voice testing.

In various statements and reports, the veteran gave a history 
of noise exposure while serving aboard ships.  Specifically, 
he maintained that he worked in the engine room, and he was 
not provided any hearing protection.

A private audiologist, C.B.L., M.A., examined the veteran in 
April 2003 and diagnosed him with bilateral sensorineural 
hearing loss and tinnitus.  The pure tone thresholds in each 
frequency were not reported.  Also, no speech recognition 
scores were reported.  C.B.L. noted that the veteran's 
tinnitus was most likely due to the high-frequency hearing 
loss.  He maintained that it was unclear without proper 
documentation after discharge from the military whether the 
tinnitus was service connected.  In a report received 
thereafter but dated the same as the prior report, C.B.L. 
contended that it was "possible" given the veteran's 
exposure to noise during military service that the tinnitus 
and related hearing loss he now experienced were due to his 
military service.  C.B.L. included an audiogram but the 
graphical representations of the audiometric data were not 
interpreted.  There was also no indication that the speech 
recognition scores were based on the Maryland CNC Test.  

On VA examination in May 2003, audiological evaluation showed 
pure tone thresholds in the veteran's right ear of 10, 20, 
20, and 30 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  In the left ear, pure tone thresholds were 5, 
25, 25, and 35 at the same frequencies, respectively.  Speech 
recognition scores were 100 percent bilaterally.  The 
diagnoses were essentially normal auditory thresholds with a 
loss in only the right ear at 8000 Hertz, and bilateral 
constant tinnitus.  After reviewing the veteran's service 
treatment records in June 2003, the examiner concluded that 
it was less likely than not that the veteran's current 
minimal current hearing loss and bilateral tinnitus were 
related to his military service because the service treatment 
records were completely negative for hearing loss and 
tinnitus while he was on active duty.



In a January 2004 letter, C.B.L. noted that his second report 
was incorrectly worded as to the date of the veteran's visit.  
He noted that the second report was an amendment to the first 
report to clarify that the veteran's hearing loss was 
"possibly" service connected in terms of noise exposure 
during his military service. 

On VA examination in February 2004, audiological evaluation 
showed pure tone thresholds in the veteran's right ear of 10, 
20, 20, and 30 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  In the left ear, pure tone thresholds were 5, 
25, 25, and 35 at the same frequencies, respectively.  Speech 
recognition scores were 100 percent bilaterally.  The same VA 
examiner reiterated that the veteran was diagnosed with right 
high frequency sensorineural hearing loss, borderline 
audiometric thresholds in the left ear in the higher 
frequencies, and bilateral constant tinnitus.  The veteran's 
file was reviewed again.  The examiner acknowledged C.B.L.'s 
statement that it was possible that the veteran's hearing 
loss and tinnitus were due to noise exposure in service.  The 
examiner, however, reiterated that he found it was less 
likely than not the veteran's current hearing loss and 
tinnitus were related to military noise exposure because the 
service treatment records were negative for hearing loss and 
tinnitus, and the veteran's hearing was normal at separation 
from service.

The veteran's claim to reopen was received in March 2005.  
Relevant evidence received subsequent to the March 2004 
rating decision includes a March 2005 VA treatment record 
that showed the veteran complained of difficulty hearing and 
ringing in his ears.  The veteran reported on military noise 
exposure.  The examiner noted an assessment of hearing loss 
and tinnitus "probable (sic) secondary to prolonged noise 
exposure on active duty."  An audiological exam was 
requested.   

The veteran also submitted the following:  personnel records, 
pertaining to a description of his assigned tasks in service 
and his duty assignments; an internet article that included a 
discussion on a relationship between tinnitus and exposure to 
loud noise; a buddy statement dated in June 2005 that noted 
that he and the veteran were exposed to high levels of noise 
in service; a list that noted the veteran's duty stations; 
and duplicates of reports from C.B.L. dated in April 2003 and 
January 2004.  He also presented testimony at a January 2007 
Travel Board hearing that his hearing loss and tinnitus were 
due to exposure to loud noise in service.   

In an undated letter received by the Board in August 2008, 
Dr. B.P. reported that the veteran suffered from tinnitus and 
moderate hearing loss which he "believe[d]" were a direct 
result of his exposure to loud noise in service.  Dr. B.P. 
noted that the veteran worked in an engine room for eight 
years without hearing protection during service.

In an undated letter, also received by the Board in August 
2008, J.S. reported that a June 2008 audiological examination 
revealed mild to moderate sensorineural hearing loss with 
poor speech discrimination when surrounded with noise.  J.S. 
indicated that the veteran also had tinnitus.  J.S. noted 
that tinnitus could have many different causes, including 
noise-induced hearing loss resulting from exposure to 
excessive or loud noise, which as likely as not existed in 
the engine rooms of naval ships.  J.S. related that the 
veteran reported exposure to extreme noise in service.  J.S. 
concluded that over an extended period of time the noise 
exposure "may have caused tinnitus."  J.S. included an 
audiogram but the graphical representations of the 
audiometric data were not interpreted.  There was also no 
indication that the speech recognition scores were based on 
the Maryland CNC Test.  

Of the evidence added to the record since the unappealed 
March 2004 RO decision rendered, the Board finds that the 
March 2005 VA treatment record is new, in that it was not 
previously of record, and it is also material as it relates 
to a prior basis for denial of the claims.  The examiner 
reported that it was probable that the veteran's hearing loss 
and tinnitus were related to his military noise exposure.  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  Kutscherousky, 12 
Vet. App. at 371.  Thus, new and material evidence has been 
received, and the claims are reopened.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened, 
and the claim is granted to this extent only.


REMAND

The Board finds that additional development is necessary 
prior to consideration of the claims on the merits. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

VA audiological examinations in May 2003 and February 2004 
showed the veteran did not have a current bilateral hearing 
impairment for VA purposes at that time.  Also, as noted 
above, the April 2003 and June 2008 private audiograms are 
not interpreted.  The Board is prohibited from interpreting 
graphical representations of audiometric data.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  Also, speech recognition scores 
must be derived from the Maryland CNC Test.  38 C.F.R. § 
3.385 (2007).  The Board notes that entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board will afford the veteran 
another VA audiological examination to determine whether the 
veteran has a current disability, i.e., a bilateral hearing 
impairment as that term is defined in 38 C.F.R. § 3.385.

As for the veteran's tinnitus, while the March 2005 VA 
outpatient treatment record 
is sufficient to reopen the claim, the opinion provided was 
not based on a review of the claims file.  There are opinions 
linking the disorder to hearing loss.  Dr. B.P.'s August 2008 
opinion, he only noted that he "believe[d]" that the 
veteran's hearing loss and tinnitus resulted from military 
noise exposure.  J.S. similarly noted that noise induced 
hearing loss is the most common cause for tinnitus and that 
his military noise exposure "may have caused tinnitus."  
Both opinions are couched in terms of possibility rather than 
probability.  An award of VA benefits may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2007) (noting that by reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim, and it is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).

Although Dr. B.P. and J.S.'s opinions do not provide the 
requisite degree of medical certainty, they do indicate that 
a possible relationship exists between the veteran's tinnitus 
and his service.  In light of the March 2005 VA treatment 
record and the 2008 opinions, the Board finds that further 
assistance is required under the VCAA.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (providing that in 
assessing whether a medical examination or opinion is 
necessary, the threshold level is very low on whether there 
is an "indication" in the record that a current disability 
is related to service).  The Board will afford the veteran 
another VA examination and obtain a medical opinion on 
whether the veteran's tinnitus is etiologically related to 
military noise exposure. 

Also, the March 2005 VA treatment record noted that the 
veteran would be referred for VA audiological testing.  The 
report on the audiological examination, if any, has not been 
associated with the claims file.  Ongoing medical records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing 
that VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records, 
including all audiology examinations, 
from the Little Rock VA Medical Center 
dating since March 2005.

2.  Please schedule the veteran for a VA 
audiological examination (i) to ascertain 
the current severity of his claimed 
bilateral hearing loss and whether such 
is related to his military service and 
(ii) to determine the nature of the 
tinnitus and to provide an opinion as to 
its possible relationship to his military 
service.  The claims folder should be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Following review of the claims file and 
examination of the veteran the examiner 
should provide an opinion with respect to 
whether any hearing loss and/or tinnitus 
found to be present is more likely, less 
likely, or at least as likely as not (50 
percent probability) etiologically 
related to the veteran's military 
service, to include noise exposure 
therein.  The rationale for all opinions 
expressed must also be provided.

3.  Thereafter, readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


